             Case 2:17-cr-00055-TLN Document 137 Filed 08/16/21 Page 1 of 2


 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall # 801
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     kbabineau@klblawoffice.net
 5
     Attorney for DILESH SHARMA
 6

 7
                        IN THE UNITED STATES DISTRICT COURT
 8                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     THE UNITED STATES OF AMERICA, ) No. 2:17-CR-0055 TLN
10                    Plaintiff,       )
11
                                       ) STIPULATION TO AMEND THE POST
                                       ) HEARING BRIEFING SCHEDULE
12                                     )
           v.                          )
13
                                       ) DATE: November 4, 2021
14   DILISH SHARMA                     ) TIME: 9:30 A.M.
                      Defendant.       ) JUDGE: Troy L. Nunley
15
     __________________________________)
16         IT IS HEREBY STIPULATED by and between the parties, through their
17
     respective counsel, Assistant United States Attorneys Rosanne Rust and Roger Yang, co-
18

19
     counsel for the government, and Kelly Babineau, counsel for defendant, that the briefing

20   schedule and sentencing will be modified as follows:
21
           Defendant’s Reply Brief:                  August 18, 2021
22

23         Sentencing Memorandum:                    October 28, 2021
24         Sentencing:                               November 4, 2021, at 9:30 a.m.
25

26

27

28


                                        -1-
                      STIPULATION RE: Briefing and Sentencing
             Case 2:17-cr-00055-TLN Document 137 Filed 08/16/21 Page 2 of 2


 1   DATED: August 13, 2021                   Respectfully submitted,
 2
                                              _/s/Kelly Babineau_______
 3                                            KELLY BABINEAU
                                              Attorney for Dilish Sharma
 4

 5   Dated: August 13, 2021                   /s/ Rosanne Rust
                                              ROSANNE RUST
 6
                                              Assistant United States Attorney
 7
     Dated: August 13, 2021                   /s/ Roger Yang
 8
                                              ROGER YANG
 9                                            Assistant United States Attorney

10

11                                      ORDER
12         IT IS SO ORDERED.
13
     Dated: August 16, 2021
14

15
                                            Troy L. Nunley
16
                                            United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28


                                        -2-
                      STIPULATION RE: Briefing and Sentencing
